Citation Nr: 0524473	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as the result of ionizing radiation exposure.

2.  Entitlement to service connection for a thyroid disorder 
characterized as hypothyroidism, to include as the result of 
ionizing radiation exposure.

3.  Entitlement to service connection for a leg rash, to 
include as the result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to January 
1959.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.

On the title page of this document, the Board refers to the 
veteran's claimed thyroid disorder as hypothyroidism.  
Notably, the veteran's treatment reports of record only list 
a diagnosis of hypothyroidism.  Therefore, even though the 
RO, in some of its adjudicatory documents of record, referred 
to this disorder as hyperthyroidism, the Board finds that the 
correct label for the disorder claimed on appeal is 
hypothyroidism, and will refer to it by that name in the 
decision below. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  There is no competent evidence of record to verify that 
the veteran was exposed to ionizing radiation at any time 
during his period of active service.

3.  Competent medical evidence of record does not demonstrate 
that skin cancer developed in service or within a year 
thereafter, or that current episodes of skin cancer are 
etiologically related to active service.  

4.  Competent medical evidence of record does not indicate 
that a thyroid disorder diagnosed as hypothyroidism developed 
in service or within a year thereafter, or that current 
hypothyroidism is etiologically related to active service. 

5.  Competent medical evidence of record does not establish 
that a leg rash developed in service, or that a current leg 
rash is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in active service, to 
include as the result of ionizing radiation exposure, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2004).

2.  A thyroid disorder characterized as hypothyroidism was 
not incurred in service, to include as the result of ionizing 
radiation exposure, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

3.  A leg rash was not incurred in service, to include as the 
result of ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, two letters from the RO to the veteran, dated 
in June 2001 and in April 2002, and provided to him prior to 
the initial unfavorable decision of record, notified him of 
the substance of the VCAA.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004), these 
letters essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the claimant was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  In this case, the veteran was clearly informed 
that the information and evidence needed to substantiate his 
claims consists of information and/or evidence that 
demonstrates that his skin cancer, hypothyroidism, and leg 
rash, are etiologically related to his period of active 
service, to include any likelihood of in-service radiation 
exposure, if capable of adequate confirmation.  Consequently, 
under the circumstances of this case, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's available service records are now associated 
with the claims file, as are all available VA and private 
treatment reports identified and/or provided by the veteran 
in support of this appeal.  

The Board is aware that the veteran's service medical records 
are not contained in the claims file, as they were apparently 
destroyed in the 1973 National Personnel Records Center 
(NPRC) fire.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources to reconstruct these records.  Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  In this case, the NPRC indicated that the 
veteran did not have alternative records on file with the 
Surgeon General's Office, and that the veteran's physical 
examinations could not be reconstructed.  The RO is also 
under a duty to advise the claimant to obtain other forms of 
evidence to support his claim, such as lay testimony, and the 
claims file contains such notice, as seen in the June 2001 
and April 2002 letters from the RO to the veteran.  See Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  Moreover, the RO 
obtained certain morning reports in support of the veteran's 
claims, and also sent him additional forms for completion and 
return to help locate records, although he did not return 
those forms to the RO.  Thus, the Board is satisfied that the 
RO undertook all possible measures to attempt to associate 
pertinent service-related medical records with the claims 
file.  There are also reports of record from appropriate 
institutions as to the likelihood of in-service radiation 
exposure, as claimed by the veteran in this appeal.

The Board does recognize that the VCAA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis 
added).  Here, VA examinations were not provided for these 
claims.  The Board finds, however, that current VA 
examinations are not indicated at this time.  First, although 
there are no service medical records available for review of 
in-service complaints, symptomatology, diagnoses, or 
treatment of the disorders now on appeal, the veteran 
specifically relayed that he did not develop any of these 
conditions until several years after his departure from 
active duty.  Thus, there is no documentation as to a 
chronicity of complaints, manifested symptomatology, or 
treatment that may be attributable to his current diagnoses; 
nor is there any other evidence of record to suggest a causal 
connection between the current diagnoses and service.  As 
such, any opinion obtained at this time would necessarily be 
speculative, and based entirely on the veteran's own history 
of symptoms.  See 38 C.F.R. § 3.159(c)(4).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide these claims.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The veteran relates that the three disorders on appeal are 
the result of his exposure to ionizing radiation during his 
period of active service.  Thus, entitlement to service 
connection for these disorders may be awarded under one of 
three separate  legal bases: (1) presumptively as a disease 
listed under 38 U.S.C.A. § 1112(c) (West 2002) or 38 C.F.R. 
§ 3.309(d) (2004) if manifested in a radiation-exposed 
veteran; (2) as a radiogenic disease under 38 C.F.R. § 3.311 
(2004) due to ionizing radiation exposure; or (3) on a direct 
or presumptive service connection basis in accordance with 
38 C.F.R. §§ 3.303, 3.307, and 3.309 (2004).  See Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  

Analysis of the Claim

The veteran states that he spent the majority of his time in 
service, from January 1956 to January 1959, as an airplane 
engine mechanic for the 9th Bomb Squadron, stationed at 
Carswell Air Force Base in Ft. Worth, Texas.  He relates that 
while stationed there, he was regularly responsible for 
working on planes that had just returned from atomic bomb 
testing.  He notes that the planes would drop the bombs on a 
site, and then fly through the atomic clouds to measure 
radiation levels.  He also relays that when the planes first 
arrived back at the base, they were washed prior to any 
servicing, and that afterwards, he worked on the planes 
without the use of any protective gear.  He reports that he 
was responsible for wearing a dosimetry badge on most days, 
and that he had to report to the supply room for the 9th Bomb 
Squadron in order to have his badge read, and then either 
reset or exchanged, every 30 to 45 days. 

Unfortunately, as relayed earlier, the veteran's service 
medical records were destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Moreover, the NPRC 
indicated that there were no Surgeon General's Office or 
other alternative records on file for the veteran.  Nor does 
the NPRC have any personnel records, including a Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
pertaining to the veteran.  With his second VCAA letter as 
issued by the RO in April 2002, the veteran was offered 
additional forms in an attempt to locate further alternative 
sources of service medical information, but he did not 
complete or return these forms.  However, he was able to 
supply certain personnel reports from his own records, and 
the RO did obtain morning reports for a portion of his period 
of active duty.  There are also reports from other 
institutions as to the veteran's likelihood of in-service 
radiation exposure of record at this time.

The veteran also identified and/or provided for the record 
several private and VA treatment reports that show recent 
diagnosis and treatment of recurrent skin cancers, 
hypothyroidism, and a leg rash that appears to be eczematous 
in nature.  In addition to the aforementioned available 
reports for his service, as well as the arguments raised by 
the veteran and his representative in support of this appeal, 
the Board has carefully reviewed, considered, and weighed the 
probative value of the veteran's private and VA treatment 
reports, as well as all other potentially relevant evidence 
of record.  For the reasons explained below, however, the 
Board finds that service connection is not warranted for any 
of the claims on appeal, under any theory of entitlement at 
issue at this time.


Nevertheless, the veteran unequivocally reports that he did 
not have any problems with skin cancer, hypothyroidism, or a 
leg rash during his period of active duty, or in the year 
immediately thereafter (and in fact, not until several years 
after his release from service).  In light of the 
aforementioned information, absent any documentation (or 
assertion) of complaints, symptoms, diagnosis, or treatment 
of the claimed disorders either in service or for many years 
thereafter, as well as a lack of any competent medical 
evidence purporting to relate the current disorders to active 
service, service connection for the three claimed disorders 
on appeal is not warranted on a direct basis.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Additionally, as neither skin 
cancer nor hypothyroidism is competently shown (or even 
averred) to have manifested to a compensable degree within a 
year after release from active duty, service connection is 
also not warranted for these disorders on a general 
presumptive basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 
3.309.  (Skin rashes are not included in the list of diseases 
currently considered by VA as available for presumptive 
service connection under the law.  Id.)

Clearly the focus of the veteran's claims, however, rests on 
the assertion that all three of his claimed disorders are 
etiologically related to in-service radiation exposure.  To 
that end, the veteran does not aver that he was an actual 
personal participant in radiation-related activity such as 
on-site testing, but rather states that the planes he 
maintained for the majority of his time in service had just 
returned from such testing.  The available service records do 
show that the veteran was an aircraft engine mechanic 
assigned at Carswell Air Force Base to service the airplanes 
of the 9th Bomb Squadron.  However, as most of his records 
were likely destroyed in the 1973 NPRC fire, his available 
service records, including certain personnel records and 
morning reports, do not have any record of exposure despite 
his credible report that he usually wore a dosimetry badge 
while working.  To that end, both the United States Air Force 
Medical Operations Radiation Protective Division (Air Force) 
and the Defense Threat Reduction Agency (DTRA) were contacted 
to attempt to confirm the veteran's claimed radiation 
exposure.  

In October 2002, the Air Force reported that it had queried 
the Master Radiation Exposure Registry for the veteran and 
had researched all other available information regarding a 
record of occupational exposure monitoring, but had located 
no external or internal exposure data.  The Air Force did 
caution, however, that even though its records dated back to 
1947, there had been multiple occurrences in the early years 
of occupational radiation exposure monitoring when records 
were apparently maintained at the individual unit or base 
level and were never forwarded for enclosure in the records 
of the Air Force, and in some cases, the records were only 
maintained in the individual's service health record, as was 
his DD Form 1141.

The DTRA responded to the request for verification of in-
service radiation exposure in October 2004.  The DTRA stated 
it was aware of the veteran's assertion that he worked on 
planes that flew through atomic clouds during his assignment 
with the 9th Bomb Squadron at Carswell Air Force Base from 
1955 to 1959.  The DTRA noted that because the veteran's 
service records were not available from the NPRC, it 
researched alternate sources of information to attempt to 
verify his contentions.  The DTRA then indicated that morning 
reports for the 9th Bomb Squadron indicated that the veteran 
served with that unit from January 12, 1956, to February 1, 
1959.  The DTRA then noted that during that time, the United 
States Government was involved with several test operations, 
namely Operations REDWING and HARDTACK I at the Pacific 
Proving Ground (PPG) from May 5, 1956, to August 6, 1956, and 
from April 28, 1956, to October 1958, respectively, as well 
as Operations PLUMBBOB and HARDTACK II at the Nevada Test 
Site (NTS) from May 28, 1957, to October 22, 1957, and from 
September 19, 1958, to October 31, 1958, respectively.  The 
DTRA revealed, however, that there was no indication in the 
morning reports that the veteran traveled to either the PPG 
or the NTS locations.  More importantly, the DTRA then noted 
that historical records confirmed that the 9th Bomb Squadron 
did participate in four atmospheric nuclear tests, but that 
the tests all occurred between 1948 and 1954, which was prior 
to the veteran's assignment at Carswell Air Force Base (and 
prior to his period of active duty).  Lastly, the DTRA 
reported that it had carefully researched available dosimetry 
data, but was unable to locate any record of radiation 
exposure pertaining to the veteran.

Accordingly, as to presumptive service connection of a 
disease in a radiation-exposed veteran, as contemplated at 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), however, the 
Board first notes that none of the veteran's three claimed 
disorders are listed in these sections as available for 
presumptive service connection in a radiation-exposed 
veteran.  Moreover, although the RO and the veteran undertook 
the appropriate avenues to attempt to establish a likelihood 
of radiation exposure in this case, those avenues, as 
addressed above, were all unsuccessful.  Thus, presumptive 
service connection in this manner is not warranted.

Finally, the Board has considered the possibility of service 
connection for these three claimed disorders under 38 C.F.R. 
§ 3.311 for a veteran who has a radiogenic disease and was 
exposed to ionizing radiation.  The Board initially notes 
that only the veteran's claimed skin cancer warrants 
evaluation under this section, as neither hypothyroidism or 
skin rashes are defined as radiogenic diseases at 38 C.F.R. 
§ 3.311(b)(2), and there is no other competent evidence of 
record purporting to suggest that either of these two 
conditions should be identified or considered as a radiogenic 
disease.  Secondly, however, even for the veteran's skin 
cancer, the record still does not show that he was exposed to 
ionizing radiation in service.  In light of all of this 
information, none of his three claimed disorders warrants 
service connection in this manner, either.

The Board additionally notes that it is aware of evidence 
contained in the claims file and consisting of multiple 
letters and other statements from the veteran's fellow 
servicemen (or members of their families), to the effect that 
they served with the veteran and that they had to wear 
dosimetry badges in service while working on the squadron's 
airplanes.  There is also information of record pertaining to 
at least one other veteran, L.J.C., who apparently was 
determined to have been exposed to radiation, but those 
reports also show that he was (unlike the veteran) physically 
present at at least one testing site.  Unfortunately, the 
Board finds that this information, although credible, is 
insufficient to competently establish the likelihood that the 
veteran was exposed to ionizing radiation in service, 
especially when considered in comparison to the information 
that was obtained from the Air Force and the DTRA.  



Thus, unfortunately, the Board must find that given the 
record in this case, service connection for skin cancer, 
hypothyroidism, and a leg rash is not warranted under any of 
the aforementioned theories of entitlement.  The Board has 
also considered the benefit of the doubt rule in this case, 
but as the preponderance of the evidence is against the 
claims, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include as the result 
of ionizing radiation exposure, is denied.

Service connection for a thyroid disorder characterized as 
hypothyroidism, to include as the result of ionizing 
radiation exposure, is denied.

Service connection for a leg rash, to include as the result 
of ionizing radiation exposure, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


